DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in this application.               Claims 1, 9, and 12-13 are presented as currently amended claims.
               Claims 8 and 17-18 are presented as previously amended claims.
               Claims 2-7, 10-11, 14- 16, and 19-20 are presented as original claims.
               No claims are newly presented.
               No Claims are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (US 10303171 B1) in view of Allison (US 20050247824 A1), in view of Park et al (US 20200047692 A1) (hereinafter Park). As regards the individual claims:
Regarding claim 1: Brady teaches a method of, the method comprising:
vehicles each configured to individually connect to one or more of the pods and to transport the pods from a first location to a second location, at least one of the vehicles configured to transport the pods by land (Brady: col. 21, ln. 64 - col. 22, ln. 6; the AGVs 200 and other autonomous vehicles 420 may be carried by, or travel with, the respective transportation vehicles 332 as the transportation vehicles travel to and from delivery and/or receiving areas. For example, AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles) ¶
and a server located remotely from the pods and the vehicles, the server configured to receive data from the pods and the vehicles through a wireless communication network to monitor a usage and location of the pods (Brady: col. 21, ln. 20 - col. 21, ln. 32; The management system 326 may be configured, for example, to perform order planning and filling of transportation vehicles 332 and/or AGVs with orders (e.g., at a materials handling facility 330) for transport to locations (e.g., location L1) where AGVs may further transport the items to user specified delivery locations . . . The transportation vehicles 332 and/or AGVs 200 may communicatively couple to the remote computing resources 310 via the network 309. For example, the communications to and from the transportation vehicles 332 and/or AGVs 200 may utilize wireless antennas of the transportation vehicles and AGVs.) ¶
However, Brady does not explicitly teach:
and at least one of the vehicles configured to transport the pods by air; but Allison does teach:
and at least one of the vehicles configured to transport the pods by air (Allison: claim 014; movably engaging a passenger compartment detachably mounted within the aircraft) (Allison: ¶ 001) (Allison: Fig. 004) (Allison: Fig. 006).

    PNG
    media_image1.png
    260
    466
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady with the teachings of Allison based on a motivation make travel less exhausting by minimizing the amount of times passengers need to change transportation vehicles and reducing the effort required by passengers by making board and deboarding faster while allowing easier access to their personal belongings (Allison: ¶ 034, 046 - 052)
Allison further teaches:
pods that each comprise exterior walls that extend around and form an interior space to house the one or more persons (Allison: ¶ 046; FIG. 4  (Allison: Fig. 004) (Allison: Fig. 006) (Allison: ¶ 050; exact configuration of the passenger compartment may vary [but] may consists of full or partial walls)
Neither Brady or Allison explicitly teach:
the pods comprising partitions within the interior space that are movable relative to the exterior walls to divide the interior space into one of a plurality of configurations that are each different and based on the needs of the one or more persons; however, Park does teach:
the pods comprising partitions within the interior space that are movable relative to the exterior walls to divide the interior space into one of a plurality of configurations that are each different and based on the needs of the one or more persons (Park: ¶ 005; vehicle includes a main body including a floor and a ceiling that at least partially define an interior cabin [and] a partition wall that is movable within the interior cabin of the autonomous vehicle. The partition wall extends between the floor to the ceiling of the main body. The autonomous vehicle includes a computing system configured to obtain data indicative of one or more service assignments associated with the autonomous vehicle and to adjust a position of the partition wall within the 

    PNG
    media_image2.png
    749
    365
    media_image2.png
    Greyscale

the server further configured to store the configuration of the interior space as currently arranged(Park: ¶ 124; can include a remote computing system 950 (e.g., that is remote from the vehicle computing system 905)[which] can communicate with one another over one or more network(s) 940.) (Park: ¶ 108-109; Each 

    PNG
    media_image3.png
    441
    348
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    249
    561
    media_image4.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the art of Park with the teachings of Allison as modified by Brady because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 
Regarding claim 2, as detailed above, Brady as modified by Allison as modified by Park teaches the invention as detailed with respect to claim 1 Brady further teaches:
wherein each of the pods comprise wall segments that extend around and enclose the interior space and (Brady: col. 9, ln. 32 - 37; the AGV 200A includes a storage compartment portion . . . which may hold items that are transported by the AGV 200A. In various implementations) (Brady: Fig. 2C; [[257] is enclosed storage compartment]).

    PNG
    media_image5.png
    526
    685
    media_image5.png
    Greyscale

wherein each of the vehicles comprises an interior pod section that extends around and encloses the one or more pods (Brady: col. 21, ln. 64 - col. 22, ln. 6; the AGVs 200 and other autonomous vehicles 420 may be carried by, or travel with, the respective transportation vehicles 332 as the transportation vehicles travel to and from delivery and/or receiving areas. For example, AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles) (Brady: Fig. 003; [where vehicle [332] which encloses a plurality of pod AGVs [200]])

    PNG
    media_image6.png
    494
    756
    media_image6.png
    Greyscale

Regarding claim 3, as detailed above, Brady as modified by Allison as modified by Park teaches the invention as detailed with respect to claim 1. Brady further teaches:
wherein a first one of the vehicles comprises wheels that are driven by an engine or propulsion system to transport the pod over land (Brady: col. 21, ln. 64 - col. 22, ln. 6; the AGVs 200 and other autonomous vehicles 420 may be carried by, or travel with, the respective transportation vehicles 332 as the transportation vehicles travel to and from delivery and/or receiving areas. For example, AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles) ¶
However, Brady does not explicitly teach:
and a second one of the vehicles comprises an aircraft engine and wings to transport the pod through the air; but Allison does teach:
and a second one of the vehicles comprises an aircraft engine and wings to transport the pod through the air (Allison: ¶ 081; the same manner of docking could be accomplished with aircraft designs that embodied foldable wings or retractable wings (not shown)) (Allison: Fig. 005; [aircraft [40] with typical jet engines shown]).

    PNG
    media_image7.png
    314
    577
    media_image7.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady with the teachings of Allison based on a motivation to improve the overall airport system including aircrafts, airport layout, the loading and unloading of passengers, providing passenger amenities in both the aircraft and in the airport, and general improvement for the operations, safety, and security of the airport (Allison: ¶ 001)
Regarding claim 4, as detailed above, Brady as modified by Allison as modified by Park teaches the invention as detailed with respect to claim 1. Brady further teaches:
a communication interface configured to receive the data from the pods (Brady: col. 3, ln. 11-17; the management system may also receive tracking data (e.g., GPS) regarding the locations of the 
and the vehicles transmitted through the wireless communication network (Brady: col. 21, ln. 28 - col 32; The transportation vehicles . . . may communicatively couple to the remote computing resources 310 via the network 309. For example, the communications to and from the transportation vehicles 332 and/or AGVs 200 may utilize wireless antennas of the transportation vehicles and AGVs.) ¶
a memory circuit configured to store information about the pods and a processing circuit configured to monitor the usage and location of the pods (Brady: col. 3, ln. 11-17; management system may be configured to communicate (e.g., wirelessly)
Regarding claim 5, as detailed above, Brady as modified by Allison as modified by Park teaches the invention as detailed with respect to claim 4. Brady further teaches:
wherein the server calculates an expected time of arrival to a destination location for the pods that are being transported by one of the vehicles (Brady: col. 55, ln. 37 - 55; notifications may be sent to . . . the management system 326, etc. regarding [inter alia] an estimated arrival time of the transportation vehicle in the delivery area and/or of an AGV or other autonomous vehicle at the delivery location. For example, GPS signals may be utilized to determine the coordinates of the transportation vehicle and/or AGV or other autonomous vehicle. In various implementations, users may be able to view a map on a website that shows and updates the current location of the transportation vehicle and/or AGV or other autonomous vehicle, or may otherwise receive notifications regarding current locations. In various implementations, expected delivery times may also be determined according to the evaluation of the logistics, etc.) ¶
Regarding claim 6, as detailed above, Brady as modified by Allison as modified by Park teaches the invention as detailed with respect to claim 4. Brady further teaches:
wherein the server is configured to calculate a travel plan for each of the pods that each comprises a travel path that extends between the first and second locations, (Brady: col. 8, ln. 52 - 56; a routing operation 145 may route the filled delivery containers to the appropriate transporting operation 155 for placement in a designated  ¶
the travel plan being calculated prior to departure from the first location (Brady: Fig. 001; [Fig. 1 shows that routing occurs before transporting])

    PNG
    media_image8.png
    780
    443
    media_image8.png
    Greyscale

Regarding claim 7 as detailed above, Brady as modified by Allison as modified by Park teaches the invention as detailed with respect to claim 6. Brady further teaches:
wherein the server is configured to: monitor the movement of the pods along the travel paths (Brady: col. 3, ln. 11-17; the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles and/or AGVs and use that data for various purposes (e.g., status monitoring, answering location status requests, sending notifications regarding the current location of the transportation vehicles and/or AGVs, etc.)) ¶
However, Brady does not explicitly teach:
and adjust the travel plan of one or more of the pods when the monitor server calculates that two or more of the pods are scheduled to pass within a predetermined distance of each other, but Brady does teach:
and adjust the travel plan of one or more of the pods when the monitor server calculates that two or more of the pods are scheduled to pass within a predetermined distance of each other (Brady: col. 49, ln. 6 - 19; after arriving at the meeting area 710B and occupying the stopping locations . . . the AGVs 200-1 and 200-2 have moved to be repositioned in the stopping locations [in order to, inter alia,] to receive the item from the transportation vehicle sooner).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Bradly has the teaching of the limitation based on the logic that the server is altering the travel plan of an AGV when notified that two AGV have travelled sufficiently close to one another to allow a rerouting of an urgent package more quickly.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Allison, in view of Park, in view of Holbrooke et al. (US 20180086353 A1) (hereinafter Holbrooke). As regards the individual claims:
Regarding claim 8, as detailed above, Brady as modified by Allison as modified by Park teaches the invention as detailed with respect to claim 1. Brady further teaches:
one or more sensors that detect a geographic location of the pod (Brady: col. 4, ln. 33 - 38; AGV may include various sensors and devices (e.g., imaging sensors, proximity sensors, GPS capabilities, etc.) to assist with navigation)
However, none of Brady, Allison, or Park explicitly teach:¶
and a communications circuit that enables wireless communications for the one or more persons in the interior space; however, Holbrooke does teach:
and a communications circuit that enables wireless communications for the one or more persons in the interior space; (Holbrooke: ¶ 040; the method further comprises providing wireless internet access to the car while the car is arranged in the high-speed transportation vehicle)
Brady further teaches
wherein the communications circuit configured to wirelessly transmit the location of the pod to the server (Brady: col. 21, ln. 29 - col 32; AGVs 200 may communicatively couple to the remote computing resources 310 via the network 309. For example, the communications to and from the transportation vehicles 332 and/or AGVs 200 may utilize wireless antennas of the transportation vehicles and AGVs.)
pods that each comprise an interior space to house the one or more persons (Brady: col. 11, ln. 47 - 50; the storage compartment 257 of the storage compartment portion 202A of the AGV 200A includes bottom and side surfaces and a door 275 configured to form a cavity in which items may be stored.) ¶
Claims 9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in in view of Park, in view of Holbrooke et al. (US 20180086353 A1) (hereinafter Holbrooke). As regards the individual claims:
Regarding claim 9: Brady teaches a system to:
pods that each comprise an interior space(Brady: col. 21, ln. 64 - col. 22, ln. 6; the AGVs 200 and other autonomous vehicles 420 may be carried by, or travel with, the respective transportation vehicles 332 as the transportation vehicles travel to and from delivery and/or receiving areas. For example, AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles)
Brady does not explicitly teach:
to house the one or more persons with the interior space selectively configurable between different configurations that each include a different layout of interior walls; however, Park does teach:
to house the one or more persons with the interior space selectively configurable between different configurations that each include a different layout of interior walls (Park: ¶ 005; vehicle includes a main body including a floor and a ceiling that at least partially 

    PNG
    media_image2.png
    749
    365
    media_image2.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the art of Park with the teachings of Brady because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, Brady and Park’s base devices are both similar devices meant to transport cargo with flexible containers that can best fit the particular destination and requirements, but Park’s device has been improved by allowing human cargo to reconfigure their flexible container. Before the time of filing of the claimed invention, 
Brady further teaches:
vehicles each configured to individually connect to one or more of the pods and to transport the pods from a first location to a second location (Brady: col. 21, ln. 64 - col. 22, ln. 6; the AGVs 200 and other autonomous vehicles 420 may be carried by, or travel with, the respective transportation vehicles 332 as the transportation vehicles travel to and from delivery and/or receiving areas. For example, AGVs 200 may be carried in storage areas of the transportation vehicles for being deployed from the transportation vehicles) ¶
and a server located remotely from the pods and the vehicles and configured to receive data from the pods and vehicles through a wireless communication network, (Brady: col. 21, ln. 20 - col. 21, ln. 32; The management system 326 may be configured, for example, to perform order planning and filling of transportation vehicles 332 and/or AGVs with orders (e.g., at a materials handling facility 330) for transport to locations (e.g., location L1) where AGVs may further transport the items to user specified delivery locations . . . The transportation vehicles 332 
the server comprising: a communication interface that receives the data from the pods and the vehicles transmitted through the wireless communication network (Brady: col. 3, ln. 11-17; the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles and/or AGVs and use that data for various purposes (e.g., status monitoring, answering location status requests, sending notifications regarding the current location of the transportation vehicles and/or AGVs, etc.))¶
And, Park further teaches:
and a processing circuit that monitors the location of the pods and the one or more persons the server further configured to receive a request from the one or more persons to arrange the interior space into one of the different configurations (Park: ¶ 124; can include a remote computing system 950 (e.g., that is remote from the vehicle computing system 905)[which] can communicate with one another over one or more network(s) 940.) (Park: ¶ 108-109; Each respective portion of method 700 can be performed by any (or any combination) of one or more computing devices. [wherein] the method 700 can include obtaining data indicative of one or more service assignment) (Park: ¶ 123; The means (e.g., the control unit(s) 820) can communicate one or more 
Neither Brady nor Park explicitly teach:
and a communications circuit that provides communication functionality for the one or more persons in the interior space; however, Holbrooke teaches:
and a communications circuit that provides communication functionality for the one or more persons in the interior space (Holbrooke: ¶ 040; the method further comprises providing wireless internet access to the car while the car is arranged in the high-speed transportation vehicle)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady as modified by Allison with Holbrooke based on a motivation improve the loading and unloading system for a transportation system, systems (Holbrooke: ¶ 002).
Regarding claim 12: Brady teaches a method of:
monitoring a location of pods that each comprise an interior space (Brady: col. 3, ln. 11-17; the management system may also receive tracking data (e.g., GPS) regarding the locations of the .  ¶
monitoring a location of vehicles each configured to individually connect to one or more of the pods and to transport the pods (Brady: col. 3, ln. 11-17; the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles . . . and use that data for various purposes (e.g., status monitoring, answering location status requests, sending notifications regarding the current location of the transportation vehicles and/or AGVs, etc.)) ¶
However, Brady does not explicitly teach:
receiving a request to transport a first one of the persons from a first location to a remote second location the request further comprising that the interior space be arranged in one of a plurality of different configurations; assigning one of the pods to transport the first one of the persons and determining that the interior space is arranged in the requested configuration; but Park does teach:
receiving a request to transport a first one of the persons from a first location to a remote second location the request further comprising that the interior space be arranged in one of a plurality of different configurations; assigning one of the pods to transport the first one of the persons and determining that the interior space is arranged in the requested configuration; (Park: ¶ 124; can include a remote computing system 950 (e.g., that is remote from the 
Brady nor Park explicitly teach:
scheduling a first one of the vehicles to transport the pod from the first location to an intermediate location when the first one of the persons is within the pod; but Bradly does teach:
scheduling a first one of the vehicles to transport the pod from the first location to an intermediate location when the first one of the persons is within the pod (Brady: col. 45, ln. 36 - 38; a transportation vehicle 332 travels (e.g., from a materials handling facility) with 

    PNG
    media_image9.png
    602
    926
    media_image9.png
    Greyscale

and Bradly further teaches: (Brady: col. 3, ln. 7 - 9; the management system may receive and/or determine schedule data for the travel of the transportation vehicles)
Therefore, before the time of filing it would have been obvious to one of ordinary skill in the art that Brady has the teaching of the limitation based on the logic that if the management system is determining the schedule for the transportation vehicles used to transport AGVs (pods) to deliver and receive packages, the same management system would be used to determine the schedule for the transportation vehicles used to transport AGVs (pods) from a first location to an intermediate location.
and scheduling a second one of the vehicles to transport the pod from the intermediate location to the second location when the first one of the persons is within the pod (Brady: col. 45, ln. 38 - 52; In the meeting area 710A, the AGVs 200-1, 200-2 and 200-3 acquire respective  (Brady: Fig. 7A)
However, neither Bradly nor Park explicitly teach:
during transportation of the pods, sending and receiving communications with the one or more persons that are in the interior space of the pods; however, Holbrook teaches:
during transportation of the pods, sending and receiving communications with the one or more persons that are in the interior space of the pods (Holbrooke: ¶ 040; the method further comprises providing wireless internet access to the car while the car is arranged in the high-speed transportation vehicle).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady as modified by Allison with Holbrooke based on a motivation improve the loading and unloading system for a transportation system, systems (Holbrooke: ¶ 002).
Regarding claim 13, as detailed above, Brady as modified by Park and further modified by Holbrook teaches the invention as detailed with respect to claim 12; Park further teaches:
arranging the interior space into two or more separate rooms (Park: ¶ 005; vehicle includes a main body including a floor and a ceiling that at least partially define an interior cabin 
Regarding claim 14, as detailed above, Brady as modified by Park as modified by Holbrooke teaches the invention as detailed with respect to claim 12. Brady further teaches:
calculating a travel path for the one of the pods that extends between the first location, the intermediate location, and the second location, (Brady: col. 8, ln. 52 - 56; a routing operation 145 may route the filled delivery containers to the appropriate transporting operation 155 for placement in a designated transportation vehicle and/or AGV. The routing operation 145 may be manual or automated.) ¶
the travel path being calculated prior to departure from the first location (Brady: Fig. 001; [Fig. 1 shows that routing occurs before transporting])
monitoring a location of the pod during the travel (Brady: col. 3, ln. 11-17; the management system may also receive tracking data  regarding the locations of the . . . AGVs . . . and use that data for various purposes (e.g., status monitoring, answering location status requests, sending notifications regarding the current location of the transportation vehicles and/or AGVs, etc.))
determining an event related to the travel path while the pod is being transported between the first and second locations and in response to determining the event, adjusting the travel path of the one of the pods (Brady: col. 57, ln. 40 - 57; AGVs that follow roadways, sidewalks, etc. may encounter obstacles (e.g., construction, blocked pathways, etc.) for which a different route may be calculated and taken. In various implementations, AGVs may also send/receive information regarding travel paths, obstacles, etc. For example, an AGV that encounters an obstacle may send a notification including data regarding the obstacle to a management system, other AGVs, etc. As part of such communications, other AGVs may also take different routes that are calculated based on the obstacles, such that data acquired by one AGV may be utilized in the determinations of the travel paths for other AGVs, etc. In addition to the travel path being altered to avoid any obstacles, a determination is also made as to whether any openable access barriers (e.g., openable doors, gates, etc.) are encountered, as in 1108. If openable access barriers are encountered, the access barriers are opened to allow the AGV to travel through the access barriers, as in 1110.)
Regarding claim 15, as detailed above, Brady as modified by Allison as modified by Holbrooke teaches the invention as detailed with respect to claim 14. Brady further teaches:
wherein determining the event related to the travel path comprises determining traffic along the travel path and adjusting the travel path in response to the traffic (Brady: col. 57, ln. 40 - 57; AGVs that follow roadways, sidewalks, etc. may encounter obstacles (e.g., construction, blocked pathways, etc.) for which a different route may be calculated and taken. In various implementations, AGVs may also send/receive information regarding travel paths, obstacles, etc. For example, an AGV that encounters an obstacle may send a notification including data regarding the obstacle to a management system, other AGVs, etc. As part of such communications, other AGVs may also take different routes that are calculated based on the obstacles, such that data acquired by one AGV may be utilized in the determinations of the travel paths for other AGVs, etc. In addition to the travel path being altered to avoid any obstacles, a determination is also made as to whether any openable access barriers (e.g., openable doors, gates, etc.) are encountered, as in 1108. If openable access barriers are encountered, the access barriers are opened to allow the AGV to travel through the access barriers, as in 1110.)
Regarding claim 16, as detailed above, Brady as modified by Park as modified by Holbrooke teaches the invention as detailed with respect to claim 12. Brady further teaches:
calculating a travel path for the one of the pods that extends between the first location, the intermediate location, and the second location (Brady: col. 8, ln. 52 - 56; a routing operation 145 may route the filled delivery containers to the appropriate transporting 
and accessing a map through a wireless communication network and integrating the travel path with the map (Brady: col. 55, ln. 49 - 52; users may be able to view a map on a website that shows and updates the current location of the transportation vehicle and/or AGV or other autonomous vehicle)
Regarding claim 17, as detailed above, Brady as modified by Park as modified by Holbrooke teaches the invention as detailed with respect to claim 12. Brady further teaches:
receiving a request to transport a second one of the persons from the first location to the second location (Brady: col. 18, ln. 7 - 16; the AGV may receive items from multiple different transportation vehicles or other sources, wherein the item(s) from each source may initially be placed in the empty storage compartment 257B before being moved by a transfer mechanism to be secured within the storage compartment 257A before additional items are received from another source in the storage compartment 257B. In such a configuration, if the items are all being delivered to a single delivery location, access to the storage compartment 257A may be provided at the delivery location.)
assigning the pod to transport the second one of the persons (Brady: col. 8, ln. 52 - 56; a routing operation 145 may route the filled delivery containers to the appropriate transporting operation 155 for placement in a designated transportation vehicle and/or AGV. The routing operation 145 may be manual or automated.)
and concurrently transporting both the first and second ones of the persons in the pod from the first location to the second location (Brady: col. 9, ln. 42 - 44; the storage compartment 257 may be divided into smaller storage compartments (e.g., storage compartments 257A and 257B, as will be described in more detail below with respect to FIG. 2B).) 
Regarding claim 18, as detailed above, Brady as modified by Park as modified by Holbrooke teaches the invention as detailed with respect to claim 12. Brady further teaches:
updating a database that includes current and future movements of the pods and the vehicles prior to assigning the pod to transport the second one of the persons (Brady: col. 18, col. 7 - 16; data may also be received and utilized for assisting with the search for stopping locations (e.g., images and/or data from satellites, street cameras, AGVs or other vehicles traveling in the area, users, etc.). Other data may also be received or accessed regarding stopping locations in a given area (e.g., map and/or other data regarding public, private, and/or reserved stopping locations indicating coordinates, fees, parking time limits, sizes, restrictions, statistics regarding how often the various stopping locations are available and at what times of day, etc.). In various implementations, once an available stopping locations is found, data regarding the stopping location and/or the search for the stopping location, etc. may be recorded (e.g., by the transportation vehicle and/or the management system) and may be stored as part of a database or other collection of data regarding the given area, etc. Such data (e.g., regarding stopping locations, statistical availability of stopping locations, travel in the given area, etc.) may be collected from multiple transportation vehicles, AGVs, other autonomous vehicles 
Regarding claim 19, as detailed above, Brady as modified by Park as modified by Holbrooke teaches the invention as detailed with respect to claim 12. Brady further teaches:
using a first mode of transportation to transport the pod from the first location to the intermediate location and using a different second mode of transportation to transport the pod from the intermediate location to the second location (Brady: col. 3, ln. 18 - 23; AGVs may be transported by, and deploy from, transportation vehicles [including] any type of mobile machine, such as a truck, car, watercraft, aircraft, etc. [furthermore] it may be undesirable for another type of autonomous vehicle (e.g., a UAV) to navigate (e.g., fly) along a final portion of a travel path to a delivery location (e.g., due to undesirable noise levels, safety issues in proximity to the delivery location, etc.) for which it may be preferred to have an AGV carry or otherwise assist the other autonomous vehicle and/or item in reaching the delivery location.)
Regarding claim 20, as detailed above, Brady as modified by Park as modified by Holbrooke teaches the invention as detailed with respect to claim 12. Brady further teaches:
calculating a travel plan that includes a travel path from the first location to the second location (Brady: col. 8, ln. 52 - 56; a routing operation 145 may route the filled delivery containers to the appropriate transporting operation 155 for placement in a designated transportation vehicle and/or AGV. The routing operation 145 may be manual or automated.)
prior to the pod departing from the first location, (Brady: Fig. 001; [Fig. 1 shows that routing occurs before transporting]).
monitoring a position of the pod during the travel and comparing the position with the travel path (Brady: col. 3, ln. 11-17; the management system may also receive tracking data (e.g., GPS) regarding the locations of the transportation vehicles and/or AGVs and use that data for various purposes (e.g., status monitoring, answering location status requests, sending notifications regarding the current location of the transportation vehicles and/or AGVs, etc.)) 
However, Brady does not explicitly teach:
and notifying a remote entity when a difference between the position and the travel path exceeds a predetermined amount; but Bradly does teach:
A system of pod delivery in which a server monitors the AGV's location away from a planned path to an original meeting area, to enable notifying the pod delivery vehicle of a new meeting location (Brady: col. 30, ln. 7 - 22; the AGVs may travel to the respective AGV stopping locations in the meeting area before the transportation vehicle arrives, and in some instances one or more of the AGV stopping locations may be within or otherwise the same as the transportation vehicle stopping location [as to find and] save the stopping location for the transportation vehicle and/or to allow the AGVs to congregate in a meeting area that occupies a parking space rather than taking up space on a sidewalk, etc. Once the transportation vehicle arrives, the AGVs may move (e.g., within the parking space, 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Bradly has the teaching of the limitation based on the logic that the server must monitor the AGV's location off of the planned path, encompassed by the original meeting area, to notify the delivery vehicle of the new meeting location where the AGV found parking available or to warn the AGV of the approach of the delivery vehicle.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view Park, in view of Holbrook, and in view of Dietrich et al. (US 20190106021 A1) (hereinafter Dietrich). As regards the individual claims:
Regarding claim 10, as detailed above, Brady as modified by Park, as modified by Holbrook teaches the invention as detailed with respect to claim 9. However, none of Brady, Park, or Holbrook explicitly teach maintain transportation preferences for each of the one or more persons; however Dietrich does teach
maintain transportation preferences for each of the one or more persons. maintain transportation preferences for each of the one or more persons (Dietrich: ¶ 028; [an interface can receive] a passenger pickup location; a passenger destination location; a number of passengers associated with the trip; other passenger details associated with the trip; a time for a requested pickup; preferred music; trip type; amenities/refreshments for an individual/group associated with the trip (described further below in FIG. 6); configuration and/or privacy details associated with 
Dietrich further teaches:
and for each of the one or more persons, schedule transportation with one of the pods according to the transportation preferences. . and for each of the one or more persons, schedule transportation with one of the pods according to the transportation preferences (Dietrich: ¶ 028; server 54B can utilize a variety of files/applications to select one or more passenger transports that can fulfill the trip request. For example, the server 54B can access files related to passenger transports that could fulfil the trip request to narrow passenger transport candidates to fulfill the trip request. Criteria for narrowing possible passenger transports to fulfill the trip request can be associated with passenger transport type, number of passengers, location of the passenger transport in relation to the requestor(s), and configuration capabilities. Server 54B can further narrow passenger transport candidates by communicating with the potential passenger transports via network 150 to determine current seating availability for each passenger transport. In addition, the server 54B can analyze requested amenities/refreshments, health sensitivities, current and requested privacy/security partitioning requirements associated with the trip request; calculate cargo requirements associated with the trip request and compare 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Brady with the teachings of Dietrich based on a motivation to allow a passenger section of a passenger transport to be dynamically configured based on user needs such as space, privacy, security, refreshments/amenities, convenience etc. (Dietrich: ¶ 004).
Regarding claim 11, as detailed above, Brady as modified by Allison and further modified by Holbrook teaches and as further modified by Dietrich teach the invention as detailed with respect to claim 10. Dietrich further teaches:
wherein the transportation preferences comprise an arrangement of the interior space of the pod requested from the one or more persons (Dietrich: ¶ 005; a method for dynamically configuring a passenger section for a passenger transport is disclosed. The method includes receiving, by a processor, a trip request. The method further includes reconfiguring, by the processor, at least a portion of a passenger section of a passenger transport based at least in part on the received trip request.)
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jessen (US 10545509 B1) which discloses modular vehicles including separable pod and base units in which a communications link can be established between the computing system installed in the vehicle base and a computing system installed in the vehicle pod; Dilba (Railway Technology, 9/21/2016) which discloses an aircraft and rail structure that can carry mobile, interchangeable capsules; and High (US 20190271988 A1) which discloses systems and methods for delivering merchandise using autonomous ground vehicles where each AGV has a storage area and wirelessly communicates with a centralized control circuit configured to receive a plurality of merchandise orders for delivery, identify a geographic neighborhood having orders, identify AGVs for delivery in the neighborhood, instruct the AGVs to form the first linked orientation, and instruct navigation of the vehicles independently or when joined.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 8:30 - 18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663